5/21/2020 4:24:10 PM

                   IN THE SUPREME COURT OF IOWA
                                No. 19–1413

                             Filed May 22, 2020


JANE DOE,

      Plaintiff,

vs.

STATE OF IOWA,

      Defendant.


      Certiorari to the Iowa District Court for Polk County, Kevin Parker,

District Associate Judge.



      Petitioner seeks review of a district court order denying her

applications for expungement of the record of a criminal case.      WRIT

SUSTAINED AND CASE REMANDED.



      Andrew Duffelmeyer (until withdrawal) and Robert J. Poggenklass

(until withdrawal), and Alexander Vincent Kornya of Iowa Legal Aid,
Des Moines, for appellant.



      Thomas J. Miller, Attorney General, Louis S. Sloven, Assistant

Attorney General, and John P. Sarcone, County Attorney, for appellee.
                                      2

PER CURIAM.

      In three separate cases, Jane Doe was charged with assault with a

weapon, driving while revoked, domestic abuse assault with a dangerous

weapon, and operating while under the influence of alcohol or a controlled

substance. The charges in all three case were dismissed. Doe filed an

application for expungement of the record in each of the three separate

cases pursuant to Iowa Code section 901C.2 (2019). The district court

denied Doe’s applications for expungement on the ground Doe had

“[m]onies owed in other matters.” Doe timely filed her notice of appeal in

each of the cases, and the cases were consolidated on appeal. We choose

to treat the notices of appeal as petitions for writ of certiorari. See Iowa R.

App. P. 6.107(1)(a) (“Any party claiming . . . an associate district court

judge . . . acted illegally may commence an original certiorari action in the

supreme court by filing a petition for writ of certiorari as provided in these

rules.”); State v. Propps, 897 N.W.2d 91, 97 (Iowa 2017) (“Additionally, if a

case is initiated by a notice of appeal, but another form of review is proper,

we may choose to proceed as though the proper form of review was

requested by the defendant rather than dismiss the action.”).

      In State v. Doe, ___ N.W.2d ___, ___ (Iowa 2020), filed today, we held

the requisite condition for expungement set forth in section 901C.2(1)(a)(2)

requires the defendant establish only that he or she satisfied all of the

court-ordered financial obligations in the criminal case in which the

application for expungement was filed and for which expungement was

sought. Here, the district court erred in concluding the defendant was

required to establish she also satisfied all court-ordered financial

obligations in other cases. For the reasons set forth in Doe, ___ N.W.2d at

____, we grant Doe’s petition, sustain the writ, vacate the district court’s
                                    3

orders denying Doe’s applications for expungement, and remand this

matter for further proceedings.

      WRIT SUSTAINED AND CASE REMANDED.

      All justices concur except Appel, J., who concurs specially, and

McDermott, J., who takes no part.

      This opinion shall not be published.
                                    4

                                                    #19–1413, Doe v. State

APPEL, Justice (concurring specially).

      As I articulate in greater detail in my concurrence in Doe v. State,

No. 19–1402, ___ N.W.2d ___, ___ (Iowa 2020) (Appel, J., concurring), filed

today, I reach the same conclusion as the majority does. I arrive at this

conclusion, however, within its full statutory context, employing a

combination of tools of interpretation including text, purpose, and lack of

compelling   countervailing   arguments.      It   remains   important   to

acknowledge that there are a myriad of tools available to judges to aid in

our pursuit of the most correct interpretation of the law. Overreliance on

textualism is a mistake, and one I wish to emphasize now in my

concurrence.